Exhibit Amended and Restated February 12, BNSF RAILWAY COMPANY INCENTIVE COMPENSATION PLAN 1.0OBJECTIVE The BNSF Railway Company (“BNSF Railway” or the “Company”) Incentive Compensation Plan (“ICP” or the “Plan”) has as its objective to: 1.1 Communicate and focus attention on key BNSF Railway business goals. 1.2 Identify and reward superior performance. 1.3 Provide a competitive compensation package to attract and retain high quality employees. 2.0ADMINISTRATION The ICP Committee shall provide overall administration of the Plan. The ICP Committee shall be comprised of the Chief Executive Officer, the Executive Vice President and Chief Financial Officer, the Executive Vice President Law and Secretary, and the Vice President-Human Resources and Medical. The ICP Committee will have discretionary authority to review and approve any changes in eligibility, levels of participation, incentive opportunity, basis for award determination, performance objectives, and other necessary changes, subject to other requirements of the Plan; provided, however, that the Chief Executive Officer may approve incentive opportunities, including, but not limited to, ICP target levels, for certain employees subject to Section 5.2 and 6.3 of this Plan. Review and approval of Plan details will be performed on an annual basis. The ICP Committee will appoint a plan administrator whose responsibility to the ICP Committee will include: 2.1Establishment of procedures for the Plan operation. 2.2Timely and effective management of the day-to-day operations of the Plan. 2.3Performance of periodic analyses to ensure the Plan’s effectiveness. 3.0ELIGIBILITY All regularly assigned, active salaried employees of BNSF Railway and its rail subsidiaries shall be eligible to participate in the ICP subject to the discretion of the ICP Committee. Employees hired into a salaried position after October 1 of any calendar year will not be eligible until the next calendar year. The ICP Committee shall designate an employee’s level of participation.
